         

Exhibit 10.31
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of March 3,
2009, by and between EMMIS OPERATING COMPANY, an Indiana company (“Employer”),
and GARY L. KASEFF, a California resident (“Executive”).
RECITALS
     WHEREAS, Employer and its affiliates are engaged in the ownership and
operation of certain radio stations, magazines, and related operations
(together, the “Emmis Group”); and
     WHEREAS, Executive serves as Executive Vice President and General Counsel
of Employer pursuant to the terms of his employment agreement dated March 1,
2008, as amended in December, 2008 (“2008 Employment Agreement”) and the Emmis
Communications Corporation Change in Control Severance Agreement effective
January 1, 2008 (“Change in Control Agreement”); and
     WHEREAS, it has been the intention of the parties that Executive continue
providing services to Employer in a full-time capacity beyond the expiration of
the term set forth in the 2008 Employment Agreement; and
     WHEREAS, Employer and Emmis Communications Corporation (“ECC”) have entered
into an agreement with their lenders which, among other things, excludes from
consolidated operating cash flow up to $10 million in contract termination
expenses (“contract termination basket”); and
     WHEREAS, it is in the best interest of Employer to use the contract
termination basket to buy out future financial obligations; and
     WHEREAS, consistent with the foregoing, Executive is willing to resign from
his position as Executive Vice President and General Counsel and terminate the
2008 Employment Agreement and the Change in Control Agreement in exchange for
compensation relative to the mutual termination of those agreements and the
future services and obligations described therein and related thereto; and
     WHEREAS, in connection with the foregoing, Employer desires that Executive
remain on the Board of Directors of ECC (“Board”); and
     WHEREAS, the parties desire Executive to provide services to Employer on a
part-time basis pursuant to the terms and conditions of the 2008 Employment
Agreement; and
     WHEREAS, the parties intend that the transition from full-time to part-time
employment shall constitute a “separation from service” within the meaning of
Internal Revenue Code Section 409A so that Executive shall not be subject to
taxes imposed pursuant to Section 409A.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
AGREEMENT
     1. Lump Sum Cash Payment; Termination of Agreements. On or before March 13,
2009, Employer shall make a lump sum cash payment to Executive of $1.2 million,
subject to applicable taxes and withholdings as required by law (the “Cash
Payment”). The Cash Payment shall be made without offset of any kind. Effective
upon Executive’s receipt of the Cash Payment (the “Effective Date”), the Change
in Control Agreement and the 2008 Employment Agreement shall terminate and be of
no further force and effect; except, however, Section 16.11 of the 2008
Employment Agreement shall survive the termination of that agreement. Executive
shall not receive any Base Salary or Automobile Allowance (each as defined in
the 2008 Employment Agreement) attributable to the period from March 1, 2009
through March 12, 2009.
     2. Employment; Board.
     2.1 Employment. Upon the terms and subject to the conditions set forth in
this Agreement, Employer hereby employs Executive on a non-exclusive, part-time
basis, and Executive hereby accepts employment with Employer. During the Term
(as defined herein), Executive shall make himself available to Employer to
complete such reasonable projects and assignments as may be assigned to him by
the Chief Executive Officer of Employer and/or ECC or any successor in interest
thereto. The parties intend that the transition from full-time to part-time
employment shall constitute a “separation from service” within the meaning of
Internal Revenue Code Section 409A. Therefore, notwithstanding anything to the
contrary contained herein, in no event will Executive be required or permitted
to provide more than twenty (20) hours of service during any calendar month
pursuant to this Section 2.1; provided, however, that the time spent by
Executive serving as a director of ECC or its subsidiaries or affiliates shall
not be included within the twenty (20) hours of service. Subject to the terms
and conditions of this Section 2.1, Employer shall have no obligation to pay
Executive the Base Salary, as defined herein, for any periods during which
Executive fails or refuses to render services pursuant to this Section 2.1.
     2.2 Board. Subject to the terms of this Section 2.2, Executive shall remain
a director of ECC through his current term as a director and thereafter
Executive shall be nominated and shall stand for election as a member of the
Board when his current term expires; provided, however, that if requested by
Employer, Executive shall resign as a director of ECC at the expiration of such
three year term. Executive shall be remunerated, as a director, in the same
manner as directors of ECC who are not officers and employees of ECC; such
remuneration shall be in addition to the Base Salary. For calendar year 2009,
Executive shall be paid the full year’s director’s annual retainer in January,
2010,

2



--------------------------------------------------------------------------------



 



but shall be paid the fee for meetings based on meetings attended in person or
by telephone after the Effective Date. Executive shall be entitled to the
benefit of indemnification pursuant to the terms of Section 16.11. Subject to
the foregoing, Executive shall serve during the Term without additional
remuneration as a director of one (1) or more of Employer’s other subsidiaries
or affiliates (other than ECC) if appointed to such position(s) by Employer and
shall also be entitled to the benefit of indemnification pursuant to the terms
of Section 16.11. Notwithstanding anything to the contrary contained herein,
Executive may resign at any time as a member of the Board (and as a director of
any of Employer’s subsidiaries or affiliates) without affecting the parties’
rights and obligations hereunder (other than Executive’s right to receive
remuneration as a director).
     3. Term. The term of this Agreement shall commence on the Effective Date
and shall end on the earliest of: (a) the fifth (5th) anniversary of its
commencement, (b) the date Executive secures full-time employment other than
with Employer or any of its affiliates, (c) Executive’s death, (d) the
“Incapacity Termination Date”, as defined in Section 11.1 or (e) the date this
Agreement and Executive’s employment is terminated for Cause (as defined in
Section 10.3) in accordance with the terms and conditions of Section 10. The
term of part-time employment described in the preceding sentence shall be
referred to herein as the “Term”. Each twelve (12) month period commencing on
March 13 and ending on the following March 12 during the Term shall be referred
to herein as a “Contract Year.” As used herein, “full-time employment” shall not
include any one or more of the following situations in which Executive renders
services to others: (a) being employed to work 30 hours or less per week ;
(b) serving as a director on a number of boards; (c) being employed to work more
than 30 hours per week on specified projects or transactions e.g. providing
legal or consulting services in connection with a specific acquisition or
divestiture; (d) being employed to work more than 30 hours per week; provided
that such employment is for a specified period of time of one year or less; or
(e) working in any capacity other than as an employee (e.g., as an independent
contractor).
     4. Base Salary. Upon the terms and subject to the conditions set forth in
this Agreement, for the services described in Section 2.1, Employer shall pay or
cause to be paid to Executive an annualized base salary (the “Base Salary”) of
$93,400, payable pursuant to Employer’s customary payroll practices and subject
to applicable taxes and withholdings as required by law, for each Contract Year
during the Term.
     5. Equity. On March 2, 2009, Executive was granted an option (“Option”) to
acquire One Hundred Seventy Five Thousand (175,000) shares of Class A Common
Stock of ECC (the “Shares”). The Option has an exercise price per Share equal to
29.5 cents and shall be evidenced by a written grant agreement and be
exercisable for Shares with such restrictive legends on the certificates in
accordance with applicable securities laws and the applicable Equity
Compensation Plan, or any subsequent equity compensation or similar plan adopted
by ECC and generally used to make equity-based awards to management-level
employees of the Emmis Group (the “Plan”). The Option shall have a ten year term
commencing March 2, 2009 and vests one hundred percent (100%) on March 2, 2012.
Subject to the above vesting schedule, Executive shall have

3



--------------------------------------------------------------------------------



 



the right to exercise the Option from time to time during the entire ten year
term, notwithstanding any termination of part-time employment prior to
expiration of the ten year term, unless Executive’s employment is terminated for
Cause in accordance with Section 10. The Option is intended to satisfy the
regulatory exemption from the application of Code Section 409A for certain
options for service recipient shares, and they shall be administered
accordingly. Any option granted to Executive prior to March 2, 2009 shall
continue to vest and become exercisable during the Term and thereafter (to the
extent not already exercisable as of the first day of the Term) in accordance
with the applicable vesting schedule of each such option, and shall remain
outstanding through the last day of the applicable option term provided under
the applicable award agreement pursuant to which each such option was awarded,
notwithstanding any termination of part-time employment prior to expiration of
each such option term, unless Executive’s employment is terminated for Cause in
accordance with Section 10. Ownership of any restricted Shares previously
granted to Executive shall continue to vest (to the extent not already fully
vested as of the first day of the Term) in accordance with the vesting schedule
applicable to each grant, notwithstanding any termination of full-time or
part-time employment, unless Executive’s employment is terminated for Cause in
accordance with Section 10.
     6. Expenses. Employer shall pay or reimburse Executive for all reasonable
expenses actually incurred or paid by Executive during the Term directly related
to the performance of Executive’s services hereunder upon presentation of
expense statements, vouchers or other supporting documentation as Employer may
require of Executive; provided such expenses are otherwise in accordance with
Employer’s policies. Executive shall undertake such travel as may be required in
the performance of Executive’s duties pursuant to this Agreement. During the
Term, Executive shall be provided with a PDA, computer, monitor and printer and
shall remain on the Emmis network, all at no cost to Executive. During the Term,
Employer shall reimburse Executive for the reasonable cost of compliance with
his continuing education requirement. Under no circumstances shall the
Employer’s reimbursement for expenses incurred in a calendar year be made later
than the end of the next following calendar year; provided, however this
requirement shall not alter the Employer’s obligation to reimburse Executive for
eligible expenses on a current basis.
     7. Health Care Coverage. Throughout the Term, Executive and his dependents
(as such term is defined in the applicable health plan of Employer) shall
continue to participate in Employer’s health plan, to the extent permitted under
the terms of such plan and at the expense of Employer, except for any premium
co-payment or other similar amounts for which Executive would have otherwise
been responsible pursuant to the terms of the plan. Employer will include as
taxable income on Executive’s W-2 for each calendar year in which Executive
participates in Employer’s health plan under this Agreement an amount equal to
the cost of the premiums paid for such insurance. In the event that the terms of
Employer’s health plan do not at any time during the Term permit Executive
and/or his dependents to continue to participate in such plan, Employer shall
reimburse Executive for the cost of securing substantially comparable health
care coverage, as reasonably determined by Executive, (with no preexisting
condition exclusion) for Executive and his dependents.

4



--------------------------------------------------------------------------------



 



     8. Confidential Information.
     8.1 Non-Disclosure. Executive acknowledges that certain information
concerning the business of the Emmis Group and its members (including but not
limited to trade secrets and other proprietary information) is of a highly
confidential nature, and that, as a result of Executive’s employment with
Employer prior to and during the Term, Executive shall receive and develop,
proprietary and confidential information concerning the business of Employer
and/or other members of the Emmis Group which, if known to Employer’s
competitors, would damage Employer, other members of the Emmis Group and their
respective businesses. Accordingly, Executive hereby agrees that during the Term
and thereafter, Executive shall not divulge or appropriate for Executive’s own
use, or for the use or benefit of any third party (other than Employer and its
representatives, or as directed in writing by Employer), any information or
knowledge concerning the business of Employer or any other member of the Emmis
Group which is not generally available to the public other than through the
activities of Executive. Executive further agrees that, immediately upon
termination of Executive’s employment hereunder for any reason, Executive shall
promptly surrender to Employer all documents, brochures, plans, strategies,
writings, illustrations, client lists, price lists, sales, financial or
marketing plans, budgets and any and all other materials (regardless of form or
character) which Executive received from or developed on behalf of Employer or
any member of the Emmis Group in connection with Executive’s employment prior to
or during the Term. Executive acknowledges that all such materials shall remain
at all times during the Term and thereafter the sole and exclusive property of
Employer and that nothing in this Agreement shall be deemed to grant Executive
any right, title or interest in such material.
     8.2 Ownership of Materials. Employer shall solely and exclusively own all
rights of every kind and nature in perpetuity and throughout the universe in:
(i) the programs and broadcasts on which Executive appears or for which
Executive renders services to Employer in any capacity; (ii) the results and
proceeds of Executive’s services pursuant to this Agreement including, without
limitation, those results and proceeds provided in connection with the creation,
development, preparation, writing, editing or production by Executive or any
employee of any member of the Emmis Group of any and all materials, properties
or elements of any and all kinds for the programs on which Executive appears or
for which Executive renders services (whether directly or indirectly); and
(iii) any business, financial, sales or marketing plans and strategies,
documents, presentations, or other similar materials, regardless of kind or
character, each of which Executive acknowledges is a work specially ordered by
Employer which shall be considered to be a “work made for hire” for Employer.
Therefore, Employer shall be the author and copyright owner of the programs on
which Executive appears or for which Executive renders services pursuant to this
Agreement, the broadcasts and tapes or recordings thereof for all purposes
without limitation of any kind, and all materials described in the immediately
preceding sentence. All characters developed for the programs and broadcasts

5



--------------------------------------------------------------------------------



 



during the Term shall be solely and exclusively owned by Employer, including all
right, title and interest thereto. The exclusive legal title to all of the
aforesaid works and matters, programs, broadcasts, and materials and all
secondary and derivative rights therein, shall belong, at all times, to Employer
which shall have the right to copyright the same and apply for copyright
registrations and copyright renewal registrations and to make whatever use
thereof that Employer, in its sole and absolute discretion, deems advisable,
including but not limited to rebroadcasts of programs or use of any portions of
any program in the production or broadcast of other programs at any time,
notwithstanding expiration of the Term or termination of this Agreement for any
reason.
     8.3 Injunctive Relief. Executive acknowledges that Executive’s breach of
this Section 8 will cause irreparable harm and damage to Employer, the exact
amount of which will be difficult to ascertain; that the remedies at law for any
such breach would be inadequate; and that the provisions of this Section 8 have
been specifically negotiated and carefully written to prevent such irreparable
harm and damage. Accordingly, if Executive breaches this Section 8, Employer
shall be entitled to injunctive relief (including attorneys’ fees and costs)
enforcing this Section 8 to the extent reasonably necessary to protect
Employer’s legitimate interests, without posting bond or other security.
     9. Non-Interference; Injunctive Relief.
     9.1 Non-Interference. During the Term, and for a period of two (2) years
immediately following the expiration of the Term, Executive shall not, directly
or indirectly, take any action which has the effect of interfering with
Employer’s relationship (contractual or otherwise) with: (i) on-air talent of
any member of the Emmis Group; or (ii) any other employee of any member of the
Emmis Group. Without limiting the generality of the foregoing, Executive
specifically agrees that during such time period, Executive shall not solicit,
hire or engage any on-air talent or other employee of any member of the Emmis
Group or any other employee of any member of the Emmis Group to provide services
for Executive’s benefit or for the benefit of any other business or entity, or
solicit or encourage them to cease their employment with any member of the Emmis
Group for any reason.
     9.2 Injunctive Relief. Executive acknowledges and agrees that the
provisions of this Section 9 have been specifically negotiated and carefully
worded in recognition of the opportunities which will be afforded to Executive
by Employer by virtue of Executive’s continued association with Employer during
the Term, and the influence that Executive has and will continue to have over
Employer’s employees, customers and suppliers. Executive further acknowledges
that Executive’s breach of Section 9.1 herein will cause irreparable harm and
damage to Employer, the exact amount of which will be difficult to ascertain;
that the remedies at law for any such breach would be inadequate; and that the
provisions of this Section 9 have been specifically negotiated and carefully
written to prevent such irreparable harm and damage. Accordingly, if Executive

6



--------------------------------------------------------------------------------



 



breaches Section 9.1, Employer shall be entitled to injunctive relief (including
attorneys’ fees and costs) enforcing Section 9.1, to the extent reasonably
necessary to protect Employer’s legitimate interests, without posting bond or
other security. Notwithstanding anything to the contrary contained in this
Agreement, if Executive violates Section 9.1, and Employer brings legal action
for injunctive or other relief, Employer shall not, as a result of the time
involved in obtaining such relief, be deprived of the benefit of the full period
of noninterference set forth therein. Accordingly, the obligations set forth in
Section 9.1 shall have the duration set forth therein, computed from the date
such relief is granted but reduced by the time expired between the date the
restrictive period began to run and the date of the first violation of the
obligation(s) by Executive.
     9.3 Construction. Despite the express agreement herein between the parties,
in the event that any provisions set forth in this Section 9 shall be determined
by any court or other tribunal of competent jurisdiction to be unenforceable for
any reason whatsoever, the parties agree that this Section 9 shall be
interpreted to extend only to the maximum extent as to which it may be
enforceable, and that this Section 9 shall be severable into its component
parts, all as determined by such court or tribunal.
     10. Termination of Agreement by Employer for Cause.
     10.1 Termination. Employer may terminate this Agreement and Executive’s
employment hereunder for Cause (as defined in Section 10.3 below) in accordance
with the terms and conditions of this Section 10.
     10.2 Effect of Termination. In the event of termination for Cause
as provided in this Section 10:
     (i) Executive shall have no further obligations or liabilities hereunder
except Executive’s obligations under Sections 8 and 9, which shall survive the
termination of this Agreement;
     (ii) Employer shall have no further obligations or liabilities hereunder,
except that Employer shall, not later than two (2) weeks after the termination
date pay to Executive all earned but unpaid Base Salary with respect to any
applicable pay period ending on or before the termination date.
     10.3 Definition of Cause. For purposes of this Agreement, “Cause” means (i)
the willful and continued failure of Executive to perform substantially his
duties with Employer (other than any such failure resulting from Executive’s
incapacity due to physical or mental illness or any such failure subsequent to
Executive being delivered a notice of Termination without Cause by the Employer)
after a written demand for substantial performance is delivered to Executive by
the Board which specifically identifies the manner in which the Board believes
that Executive has not substantially performed Executive’s duties;

7



--------------------------------------------------------------------------------



 



provided that Executive has not cured such failure or commenced such performance
within 30 days after such demand is given to Executive, or (ii) the willful
engaging by Executive in illegal conduct or gross misconduct which is
demonstrably and materially injurious to Employer or its affiliates. For
purposes of the preceding sentence, no act or failure to act by Executive shall
be considered “willful” unless done or omitted to be done by Executive in bad
faith and without reasonable belief that Executive’s action or omission was in
the best interests of Employer. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board, based upon the advice
of counsel for Employer (or upon the instructions of Employer’s chief executive
officer or another senior officer of Employer) shall be conclusively presumed to
be done, or omitted to be done, by Executive in good faith and in the best
interests of Employer. Cause shall not exist unless and until Employer has
delivered to Executive a copy of a resolution duly adopted by three-quarters
(3/4) of the entire Board (excluding Executive) at a meeting of the Board called
and held for such purpose (after reasonable notice to Executive and an
opportunity for Executive, together with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board an event set forth in clause
(i) or (ii) has occurred and specifying the particulars thereof in detail.
Employer must notify Executive of any event constituting Cause within ninety
(90) days following Employer’s knowledge of its existence or such event shall
not constitute Cause under this Agreement.
     10.4 Termination Without Cause. In the event that Employer defaults in its
material obligations hereunder (which default remains uncured ten (10) days
after notice from Executive) or terminates Executive’s employment hereunder
prior to the expiration of the Term (other than for Cause, on account of
Executive’s incapacity pursuant to Section 11, or on account of Executive’s
death), at the election of Executive, Employer shall pay to Executive not later
than two (2) weeks following such termination (in addition to any amounts
payable under Section 1 or earned by Executive, but unpaid as of the termination
date) a one-time, lump sum cash payment equal to $15,000 for each month from the
date of termination of employment through March 12, 2014, prorated for any
partial month. In addition, Executive’s ownership of any restricted Shares shall
continue to vest, and Executive shall continue to have the right to exercise the
Option and previously granted options in accordance with Section 5,
notwithstanding such termination of employment, and Employer shall continue to
provide the health care coverage in accordance with Section 7.
     11. Termination of Agreement by Employer for Incapacity.
     11.1 Termination. If Executive becomes unable to perform the services
required by Section 2.1 because of ill health or physical or mental disability
as reasonably determined by a physician selected by Employer, Employer shall
continue to compensate Executive under the terms of this Agreement without
diminution and otherwise without regard to such incapacity or nonperformance of
duties until Executive has been incapacitated for a cumulative period of six (6)

8



--------------------------------------------------------------------------------



 



months, at which time Employer may, in its sole discretion, elect to terminate
Executive’s employment. The date that Executive’s employment terminates pursuant
to this section is referred to herein as the “Incapacity Termination Date.”
     11.2 Obligations after Termination. Executive shall have no further
obligations or liabilities hereunder after an Incapacity Termination Date except
Executive’s obligations under Section 8 and 9 that shall survive the termination
or expiration of this Agreement. After an Incapacity Termination Date, Employer
shall have no further obligations or liabilities hereunder except that Employer
shall, not later than two (2) weeks after an Incapacity Termination Date, pay to
Executive those amounts described in Section 10.2(ii). Nothing in this
Section 11 or in Section 12 shall affect the amount of any benefits which may be
payable to Executive under any insurance plan or policy maintained by Employer
or Executive or pursuant to any Employer company practice, plan or program
applicable to Executive. In addition, Executive’s ownership of any restricted
Shares shall continue to vest, and Executive shall continue to have the right to
exercise the Option and previously granted options in accordance with Section 5,
notwithstanding such termination of employment.
     12. Death of Executive. This Agreement shall terminate immediately upon
Executive’s death. In the event of such termination, Employer shall have no
further obligations or liabilities hereunder except that Employer shall, not
later than two (2) weeks after Executive’s date of death, pay or grant to
Executive’s estate or designated beneficiary those amounts described in Section
10.2(ii). In addition, Executive’s ownership of any restricted Shares shall
continue to vest, and Executive’s estate or designated beneficiary shall
continue to have the right to exercise the Option and previously granted options
in accordance with Section 5, notwithstanding such termination of employment.
     13. Gross Up for Taxes Imposed Under Code Section 409A.
     13.1 Employer’s Gross-Up Obligation. This Agreement is intended to comply
with Code Section 409A, and it is intended that no amounts payable hereunder
shall be subject to tax under Section 409A. If, however, Executive pays taxes
imposed pursuant to Code Section 409A, Employer shall reimburse Executive to the
extent provided in Section 13.2 or 13.3.
     13.2 Reimbursement by Agreement. If, before Executive’s tax return due date
for the year in which an amount is paid hereunder, (i) Employer reasonably
determines that part or all of the amounts payable pursuant to this Agreement
during the year was subject to taxes under Code Section 409A, or (ii) Executive
reasonably determines that part or all of such amounts was subject to taxes
under Code Section 409A, and Employer agrees with Executive’s determination
(such agreement not to be unreasonably withheld, conditioned or delayed),
Employer shall reimburse Executive for any taxes under Code Section 409A with
respect to such payment and any additional federal, state, or local income or
employment taxes imposed on Executive due to the foregoing

9



--------------------------------------------------------------------------------



 



reimbursement, so that the after-tax payment to Executive is equal to the
after-tax amount that Executive would have received if Code Section 409A had not
applied. Employer shall pay the reimbursement required by the preceding sentence
only if Executive provides acceptable proof of payment within sixty (60) days
after having paid the taxes subject to reimbursement. If Executive provides
acceptable proof to Employer within such period, Employer shall pay the
reimbursement required by this Section 13.2 as soon as administratively feasible
(and under no circumstances more than one hundred twenty (120) days) after
receiving such proof.
     13.3 Reimbursement following Audit. If Employer does not report any portion
of the amounts payable to Executive hereunder as subject to taxes under Code
Section 409A, and as a result of a later tax audit by the Internal Revenue
Service, Executive is required to pay taxes under Code Section 409A, Employer
shall reimburse Executive for any taxes under Code Section 409A with respect to
such payment, any interest and penalties imposed on Executive for the failure to
make timely payment of such taxes (with respect to any period before the end of
the audit), and any additional federal, state, or local income or employment
taxes imposed on Executive due to the foregoing reimbursement, so that the
after-tax payment to Executive is equal to the after-tax amount that Executive
would have received if Code Section 409A had not applied. Employer shall pay the
reimbursement required by the preceding sentence only if Executive provides
acceptable proof of payment within sixty (60) days after having paid the taxes
subject to reimbursement. If Executive provides acceptable proof to Employer
within such period, Employer shall pay the reimbursement required by this
Section 13.3 as soon as administratively feasible (and under no circumstances
more than one hundred twenty (120) days) after receiving such proof.
     14. Adjustments for Changes in Capitalization of Employer. In the event of
any change in Employer’s outstanding Shares during the Term by reason of any
reorganization, recapitalization, reclassification, merger, stock split, reverse
stock split, stock dividend, asset spin-off, share combination, consolidation,
or other event, the number and class of Shares and/or Options and/or restricted
Shares awarded to Executive (and any applicable Option exercise price) shall be
adjusted by the Compensation Committee of the Board (“Compensation Committee”)
in its sole and absolute discretion and, if applicable, in accordance with the
terms of the Plan and any applicable option agreement or restricted stock
agreement evidencing such grants. The determination of the Compensation
Committee shall be conclusive and binding. All adjustments pursuant to this
Section shall be made in a manner that does not result in taxation to the
Executive under Code Section 409A.
     15. Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be made in writing and shall
be deemed to have been made as of: (a) the date that is three (3) days after the
date of mailing, if sent via the U.S. postal service, first-class,
postage-prepaid, (b) the date that is the next date upon which an overnight
delivery service (Federal Express, UPS or DHL only) will make such delivery, if
sent via such overnight delivery service, first-class, postage prepaid, or

10



--------------------------------------------------------------------------------



 



(c) the date such delivery is made, if delivered in person to the notice party
specified below. Such notice shall be delivered as follows (or to such other or
additional address as either party shall designate by notice in writing to the
other in accordance herewith):
     (i) If to Employer:
Legal Department
Emmis Communications Corporation
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
     (ii) If to Executive, to Executive at Executive’s residence address in the
personnel records of Employer.
     16. Miscellaneous.
     16.1 Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Indiana without regard to
its conflict of law principles.
     16.2 Internal Revenue Code Section 409A. To the extent required by Code
Section 409A(a)(2)(B)(i) and the regulations thereunder, if Executive is a
“specified employee” for purposes of such Section, payments on account of
Executive’s separation from service shall be delayed to the earliest date
permissible under Code Section 409A(a)(2)(B)(i). For purposes of this Agreement,
“termination of employment”, “terminates employment”, or any variation of such
term shall mean “separation from service” within the meaning of Internal Revenue
Code Section 409A(a)(2)(B)(i)
     16.3 Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any of the terms and conditions of this Agreement.
     16.4 Benefits-related Agreements. Restricted stock, option and other
benefits-related agreements shall continue in full force and effect, modified
only to the extent expressly provided for herein. Executive’s interest in the
Employer’s 401K plan is fully vested and Executive shall be entitled to continue
full participation in that plan.
     16.5 Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive to any third party; provided,
however, that Executive may designate pursuant to Section 16.7 one (1) or more
beneficiaries to receive any amounts that would otherwise be payable hereunder
to Executive’s estate. Employer may assign all or any portion of its rights and
obligations hereunder to any other member of the Emmis Group or to any successor
or assignee of Employer pursuant to a reorganization,

11



--------------------------------------------------------------------------------



 



recapitalization, merger, consolidation, sale of substantially all of the assets
or stock of Employer, or otherwise.
     16.6 Amendments; Waivers. This Agreement cannot be changed, modified or
amended, and no provision or requirement hereof may be waived, without the
written consent of Executive and Employer. Except as otherwise provided for
herein: (i) the failure of a party at any time to require performance of any
provision hereof shall in no manner affect the right of such party at a later
time to enforce such provision, and (ii) no waiver by a party of the breach of
any term or covenant contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach or a waiver of the breach of
any other term or covenant contained in this Agreement.
     16.7 Beneficiaries. Whenever this Agreement provides for any payment to
Executive’s estate, such payment may be made instead to such beneficiary as
Executive may have designated in a writing filed with Employer. Executive shall
have the right to revoke any such designation and to re-designate a beneficiary
by written notice to Employer (or to any applicable insurance company).
     16.8 Change in Fiscal Year. If, at any time during the Term, Employer
changes its fiscal year, Employer shall make such adjustments to the various
dates and target amounts included herein as are necessary or appropriate,
provided that no such change shall affect the date on which any amount is
payable hereunder.
     16.9 Executive’s Warranty and Indemnity. Executive hereby represents and
warrants that Executive: (i) has the full and unqualified right to enter into
and fully perform this Agreement according to each and every term and condition
contained herein; (ii) has not made any agreement, contractual obligation, or
commitment in contravention of any of the terms and conditions of this Agreement
or which would prevent Executive from performing according to any of the terms
and conditions contained herein; and (iii) has not entered into any agreement
with any prior employer or other person, corporation or entity which would in
any way adversely affect Executive’s or Employer’s right to enter into this
Agreement. Furthermore, Executive hereby agrees to fully indemnify and hold
harmless Employer and each of its subsidiaries, affiliates and related entities,
and each of their respective officers, directors, employees, agents, attorneys,
shareholders, insurers and representatives from and against any and all losses,
costs, damages, expenses (including attorneys’ fees and expenses), liabilities
and claims, arising from, in connection with, or in any way related to
Executive’s breach of any of the representations or warranties contained in this
Section 16.9.
     16.10 Venue. Any action to enforce, challenge or construe the terms or
making of this Agreement or to recover for its breach shall be litigated
exclusively in a state court located in Marion County, Indiana, except that the
Employer may elect, at its sole and absolute discretion, to litigate the action
in the

12



--------------------------------------------------------------------------------



 



county or state where any breach by Executive occurred or where Executive can be
found. Executive acknowledges and agrees that this venue provision is an
essential provision of this Agreement and Executive hereby waives any defense of
lack of personal jurisdiction or improper venue.
     16.11 Indemnification. Executive shall be entitled to the benefit of the
indemnification provisions set forth in Employer’s Amended and Restated Articles
of Incorporation and/or By-Laws, or any applicable corporate resolution, as the
same may be amended from time to time during the Term (not including any
limiting amendments or additions, but including any amendments or additions that
add to or broaden the protection afforded to Executive at the time of execution
of this Agreement) to the fullest extent permitted by applicable law.
Additionally, Employer shall cause Executive to be indemnified in accordance
with Chapter 37 of the Indiana Business Corporation Law (the “IBCL”), as the
same may be amended from time to time during the Term, to the fullest extent
permitted by the IBCL as required to make Executive whole in connection with any
indemnifiable loss, cost or expense incurred in Executive’s performance of
Executive’s duties and obligations pursuant to this Agreement. Employer shall
also maintain during the Term an insurance policy providing directors’ and
officers’ liability coverage in a commercially reasonable amount. It is
understood that the foregoing indemnification obligations shall survive the
expiration or termination of the Term.
     16.12 Reimbursement of Expenses. If any contest or dispute shall arise
under this Agreement involving termination of Executive’s employment with
Employer or involving the failure or refusal of Employer to perform fully in
accordance with the terms hereof, Employer shall reimburse Executive, on a
current basis, for all reasonable legal fees and expenses, if any, incurred by
Executive in connection with such contest or dispute (regardless of the result
thereof); provided, however, Executive shall be required to repay any such
amounts to Employer to the extent that a court or an arbitration panel issues a
final order from which no appeal can be taken, or with respect to which the time
period to appeal has expired, setting forth that Executive has not wholly or
partially prevailed on at least one material issue in dispute. The amount of
expenses eligible for reimbursement in one year pursuant to this Section shall
not affect the amount of expenses eligible for reimbursement in any following
year. Under no circumstances shall Employer’s reimbursement for expenses
incurred in a calendar year be made later than the end of the next following
calendar year; provided, however, this requirement shall not alter Employer’s
obligation to reimburse Executive for eligible expenses on a current basis.
     16.13 Waiver of Insurance Reimbursement. Executive waives the right to
receive a reimbursement under Section 6.2 of the 2008 Employment Agreement for
the contract year ending February 28, 2009.

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

                  EMMIS OPERATING COMPANY
(“Employer”)    
 
           
 
  By:   /s/ Jeffrey H. Smulyan
 
Jeffrey H. Smulyan    
 
      Chief Executive Officer    
 
                GARY L. KASEFF
(“Executive”)    
 
                /s/ Gary L. Kaseff    
 
 
 
 
 
               Gary L. Kaseff    

 